On Petition for Rehearing.
Henley, C. J.
Counsel for appellant have filed an earnest petition for a rehearing in this cause, in which it is claimed that the record shows that the bill of exceptions containing the instructions given by the court to the jury was filed in the lower court after having been signed by the judge. Conceding that the record shows said fact, the instructions are not in the record for another reason. The bill of exceptions containing the instructions, which accompanies the record, is the original bill of exceptions filed by counsel for appellant in the lower court. This is apparent upon the face of the bill itself. The stencil file mark of the clerk appears upon the bill in two places. The entire bill as prepared by.counsel for appellant, including the cover, the indorsement, the O. K. mark of counsel for ap*415pellee, the signature of the trial court, in fact everything connected with the bill shows for itself that it is the original bill filed by counsel, and not a copy as required by law. The law does not authorize bringing into the record without copying any paper filed in the cause except the stenographer’s longhand manuscript of the evidence. But even if the instructions were properly in the record, they were a correct and fair statement of the law applicable to the evidence and the issues in the case, and no error was committed in the giving of the instructions or of any one of them.
Petition for a rehearing overruled.